  Case 16-21474           Doc 38  Filed 11/28/18 Entered 11/28/18 15:22:24                Desc Main
                                    Document     Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

 IN RE:                                         ) Chapter 7
                                                )
 VINCENT COZZO,                                 ) Bankruptcy No. 16-21474
                                                )
                                                )
 Debtor(s).                                     )
                                       CERTIFICATE OF SERVICE
        The undersigned certifies that on November 28, 2018, I served by prepaid first class mail or via
electronic service as indicated a copy of the Notice of Trustee’s Final Report and Applications for
Compensation and Deadline to Object (NFR) on all parties listed below at the addresses contained therein.

VIA ECF SERVICE
Patrick S. Layng                        Angelica Harb
US Trustee                              The Semrad Law Firm
219 S. Dearborn Street                  20 S. Clark St., 28th floor
Room 873                                Chicago, IL 60603
Chicago, IL 60604

Kristin Wasieleski
Blitt and Gaines, PC
661 Glenn Ave.
Wheeling, IL 60090

VIA REGULAR MAIL

Cozzo, Vincent
730 S. Clark, Unit 2502                                                    American Express Centurion
Chicago, IL 60605                    PYOD, LLC its successors and          Bank
                                     assigns as assignee of Citibank,      c/o Becket and Lee LLP
Discover Bank                        N.A. Resurgent Capital Services       PO Box 3001
Discover Products Inc                PO Box 19008                          Malvern, PA 19355-0701
PO Box 3025                          Greenville, SC 29602
New Albany, OH 43054-3025




/s/ DAVID R. BROWN, TRUSTEE
DAVID R. BROWN, Trustee
300 S. County Farm Rd., Ste.I
Wheaton, IL 60187
(630) 510-0000
